CONFIDENTIAL INFORMATION OMITTED HEREIN HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. SUCH OMISSIONS ARE DENOTED BY BRACKETED ASTERISKS “[***]”. Exactech, Inc. 2th Court Gainesville, FL 32653 October 25, 2016 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E., Mail Stop 3030 Washington, DC 20549 Attention: Martin James Michael Faye Kate Tillan Tom Jones Tim Buchmiller RE: Exactech, Inc. Form 10-K for the fiscal year ended December 31, 2015 Filed March 3, 2016 Form 10-Q for the quarterly period ended March 31, 2016 Filed April 29, 2016 File No. 000-28240 Ladies and Gentlemen: Set forth below is the response of Exactech, Inc., a Florida corporation (the "Company" or “Exactech”), to the Staff's comments provided in the letter dated September 27, 2016 (the "Comment Letter") with respect to the Company’s Form10-K for the year ended December31, 2015 (the “Form 10-K”) and Form 10-Q for the quarterly period ended March 31, 2016 (the “Form 10-Q”). In the responses below, references to “we”, “us” or “our” refer to the Company. We have reproduced the text of the Staff’s comments in bold-face and in the order presented in the Comment Letter, followed by the Company’s responses. Form 10-K for the Fiscal Year Ended December 31, 2015 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies and Estimates Excess and Obsolete Inventories, page 39 1. In future filings, please further revise your proposed disclosure in response to comment 1 to adequately explain the process you use to record inventory at the lower of cost or market as discussed in response to comments 5, 6, and 7.For example, we note that in applying the lower of cost or market concept you do not apply it on an item-by-item basis but instead you combine inventory into groups. You should discuss the groupings and how you determine them as well as how you determine the write-down for slow moving items, including any significant assumptions in that estimate. Response: The following is an example of the proposed disclosure to be included in the Company’s future filings: Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies and Estimates Excess and Obsolete Inventories - Inventories are valued at the lower of cost or net realizable value, using the FIFO method. Inventory is comprised of implants and instruments held for sale, including implants consigned or loaned to customers and agents. The consigned or loaned inventory remains our inventory until we are notified of implantation. We are also required to maintain substantial levels of inventory because it is necessary to maintain all sizes of each component to fill customer orders. The size of the component to be used for a specific patient is typically not known with certainty until the time of surgery, and certain sizes are typically used less frequently than the “standard” sizes. Due to this uncertainty, a minimum of one of each size of each component in the system to be used must be available to each sales representative at the time of surgery, including unusual sizes that will be sold less frequently than “standard” sizes. Although we may conclude that it is more likely than not that all quantities on hand of certain sizes will eventually not be sold, we do not consider such items “excess inventory,” as our business model requires that we maintain such quantities in order to sell the “standard” sizes. As a result of this need to maintain substantial levels of all sizes and components of inventory, we are subject to the risk of inventory obsolescence, and having to carry inventory in excess of expected sales (slow moving inventory). Additionally, uncertainties of product line life cycles, changes in sales patterns and timing and performance of product launches, carry the risk that actual results and timing are less successful and result in slow moving or obsolete items. In the event that a substantial portion of our inventory becomes obsolete, it would have a material adverse effect on the Company. An allowance charge for slow moving inventories is recorded based upon an analysis of slow moving inventory items within a product group level. The slow moving inventory allowance is analyzed and calculated based on comparing the current quantity of inventory to historical sales and providing an allowance for any slow moving inventory on a systematic basis, which recognizes the cost of anticipated future obsolescence over the average fifteen year expected life of the product groups. We believe this method is appropriate as it recognizes the lack of utility of these items (as a charge to cost of goods sold) over the related product group revenue life cycle. The key inputs to our slow moving allowance are trailing twelve months usage and the expected product life. Due to the nature of slow moving inventory changes in sales patterns from historical trends and future product release schedules, this could impact our allowance analysis. For items that we identify as obsolete, we record a charge to reduce their carrying value to net realizable value. We also maintain an allowance for discrepant inventory to allow for items that are lost or damaged. Allowance charges for the years ended December 31, 2015 and 2014 were $4.9 million and $4.0 million, respectively. We also test our inventory levels for the amount of inventory that we expect to sell within one year. Due to the scope of products required to support surgeries and the fact that we stock new subsidiaries, add consignment locations, and launch new products, the level of inventory often exceeds the forecasted level of cost of goods for the next twelve months. As of December 31, 2015, we determined that $9.0 million of inventory should be classified as non-current, as compared to $9.7 million as of December 31, 2014. Page 1 of 21 CONFIDENTIAL TREATMENT REQUESTED BY EXACTECH, INC. CONFIDENTIAL INFORMATION OMITTED HEREIN HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. SUCH OMISSIONS ARE DENOTED BY BRACKETED ASTERISKS “[***]”. 2. We note your response to comment 3.Please quantify for us the amount of inventory that you maintain in material locations. Tell us whether your inventory locations with the largest quantity would also be the locations with the largest dollar amount of inventory. As part of your response, please include a table of the separate locations and the related inventory amounts.Also explain the frequency of any inventory counts and quantify the amount of your inventory that was physically counted during 2015. Explain how you monitor and control the inventory at any remaining locations, other than material locations. Response: The Company supplementally advises the Staff that Exhibit A of this letter includes a listing of the material locations and the quantities of inventory held at those locations. The inventory held in the locations identified on Exhibit A, which includes surgical instruments, is carried at gross cost value, and is tracked in the inventory system. Generally, the locations with the largest quantity of inventory are also the ones with the largest dollar value of inventory. The Company performs inventory counts on implants and instruments on an annual basis for 100% of the Company warehouse locations and at least 90% of the inventory value of the independent agent consignment locations. The larger locations are counted by distribution employees of the Company, and smaller locations are counted by the independent contracted agent using bar code scanners for the serialized items. The counts are then reconciled to the quantities maintained in the inventory software. Cycle counts are performed throughout the year for our raw materials, work-in-process and product packaging. The remaining smaller locations, which hold less than 10% of the Company’s inventory, are tracked in the Company’s internal, closed loop, inventory system by serial number, in the case of implants, and by item number and quantities in the case of surgical instruments, and are monitored throughout the course of the year through sales and usage transaction activity. 3. For any products that you track via unique serial numbers, please explain whether and how you monitor the aging of these components until their respective expiration dates. To the extent that you have an aging for these products, please provide us with a summary of the aging by significant type as of December 31, 2015. Response: The Company supplementally advises the Staff that serial numbered inventory expiration date is maintained in the Company’s inventory system, in which the Company extracts a report of serialized inventory expiring in the following 90 days in order to notify our independent agents to return those items to the Company to avoid implantation and to process the expiring inventory. The expiring inventory is classified in two types. The first type (Type I) are products for which only the packaging expires and can be repackaged for future sale due to the fact that the replaceable packaging has a shorter expiration time than the component itself, and therefore, repackaging extends the expiration date.The second type (Type II) are those products that permanently expire and need to be disposed of after their initial expiration date. Because of the types of expiration the Company does not routinely maintain an aging of the serialized implants; however, the Company has provided a summary of the quantities aged by the two types in Exhibit B. 4. To the extent that any of your products do not have unique serial numbers or other unique identifiers, please explain your internal controls for performing physical counts of this inventory. Page 2 of 21 CONFIDENTIAL TREATMENT REQUESTED BY EXACTECH, INC. CONFIDENTIAL INFORMATION OMITTED HEREIN HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. SUCH OMISSIONS ARE DENOTED BY BRACKETED ASTERISKS “[***]”. Response: The Company supplementally advises the Staff that each part in inventory has an identifiable SKU that is tracked in the Company’s inventory location system and all Company warehouse locations are counted at least once a year by Company employees (see response to Comment 2 above) who do not manage the inventory tracking on a day-to-day basis. Approximately 90% of the value in consignment locations is counted at least annually by either employees of the Company or by the independent agents. The counts are then reconciled to the inventory records by employees of the finance and accounting team. The majority of the non-serialized products are instruments with the instruments being consigned/loaned grouped into complete instrument kits. The instrument kits are inspected for completeness prior to surgeries because the surgery cannot be performed without the required instruments. Independent agents responsible for the consigned/loaned inventory are responsible for confirming the number of kits in their possession at the time of their location’s annual inventory count. When loaned instrument kits are returned they are inspected by Company employees to check for completeness and damage. 5. Please explain how your internal controls consider any conflicts of interest in determining the personnel assigned to perform physical inventory counts. That is, explain the extent to which you assign people to count the inventory that are separate from those responsible with maintaining the inventory. Response: The Company supplementally advises the Staff that the inventory counts are performed as blind counts by Company personnel in the Company’s warehouse locations, and by either Company personnel or independent agents in the consignment locations. In each case the individuals performing the counts are not responsible for maintaining and reconciling the inventory in the inventory and accounting system. Serialized implants are counted using bar code scanners and non-serialized items are hand counted. Members of the Company’s finance and accounting team then reconcile the blind counts to the inventory in the inventory software system. Any variances discovered result in a recount of that item and further investigation if the recount results in continued variance. 6. To the extent that you use cycle counts, please explain the internal control procedures you use to ensure that the inventory balance at year end is accurate and complete. Response: The Company supplementally advises the Staff that all inventory locations, whether on loan/consignment or located within one of the Company’s warehouse facilities, are tracked using an integrated enterprise resource planning software.Each accounting reporting period, all of the detailed inventory records are reconciled to the amounts recorded in the inventory accounts in the general ledger.Cycle counts are utilized on an ongoing basis throughout the year for both consignment and Company warehouse locations, reconciled to the amounts recorded in the general ledger and rolled forward each period.Based upon the Company’s historical experience with these counts, the frequency of the counts, level of accuracy upon reconciliation, and the tracking afforded within the integrated enterprise resource planning software, management is reasonably assured that the inventory balance at the end of each reporting period is materially accurate and complete. 7. In addition, please describe to us in further detail your internal control over financial reporting policies and procedures that relate to inventory that might become lost, damaged, opened, or utilized on a regular basis during the year. Page 3 of 21 CONFIDENTIAL TREATMENT REQUESTED BY EXACTECH, INC. CONFIDENTIAL INFORMATION OMITTED HEREIN HAS BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. SUCH OMISSIONS ARE DENOTED BY BRACKETED ASTERISKS “[***]”. Response: The Company supplementally advises the Staff that as an integral part of the inventory counting procedures, inventory that is lost is determined during the count reconciliation process.Lost inventory is charged to expense in the period it is confirmed to be lost.When performing the inventory count; inventory is also evaluated for damage, sterility integrity (in the case of implantable medical devices), and expiration date.Damaged inventory is evaluated for repairability, and if it is determined that such inventory is damaged beyond repair, it is disposed of and charged to expense when disposal is confirmed. The Company provides for a discrepant allowance each reporting period for those items in process of evaluation based upon the Company’s estimate of historical disposal rates. The costs to repair damaged inventory and return it to a sellable, or usable, condition are charged to cost of goods sold in the period of the repair.The Company’s sales representatives are generally present in the operating room at the time of utilization of the implantable inventory and report the implantation to the Company by part, by serial number and by surgical facility for revenue recognition in the period of the date of implantation.In addition to the above internal controls over financial reporting, the Company additionally manages field inventory control through the independent agents’ contractual responsibility for any discrepancies, which result in the agent’s loss of compensation. Recognition of these discrepancies can occur during the annual inventory count, or if products are damaged or lost when returned. Item 8.Financial Statements Note 2.Summary of Significant Accounting Policies Inventories, page 51 8. In response to the third bullet of comment 5, you told us that since you maintain an inventory allowance, you believe it is appropriate to continue to provide the information in Schedule II – Valuation and Qualifying Accounts.Please note that amounts recorded in separate accounts to recognize obsolete and slow-moving inventory are not considered reserves for the purpose of this schedule because those amounts in substance represent normal adjustments of inventory rather than true "reserves." In light of your responses to our comments, and the guidance in ASC 330-10-35-14 and SAB Topic 5.BB, we reissue the comment.In future filings remove the information relating to the inventory allowance from Schedule II – Valuation and Qualifying Accounts. Response: The Company supplementally advises the Staff that the Company will remove the inventory valuation estimate from Schedule II in future filings. Page 4 of 21
